Mr. Justice Gary delivered the opinion oe the Court. This was an appeal by the appellant here, from the judgment of a justice, perfected by filing the bond with him on the 16th of February, 1892, and the bond and transcript were filed in the Circuit Court March 10, 1892. Mo appearance was filed by the appellees there nor here, and nothing done in the case until March 12, 1894, when the record states that the cause was called for trial and the appeal dismissed with procedendo, for want of prosecution, on motion of the plaintiffs’ attorney. This was regular. Bessy v. Ruhland, 33 Ill. App. 73. The statement in the abstract—contrary to the record— that the dismissal was upon a preliminary call, can not be regarded. The appellant urges that the plaintiffs should have been required to prove up their cause, and were not entitled to a procedendo. The decisions are the other way. Reed v. Driscoll, 84 Ill. 96; Lawler v. Gordon, 91 Ill. 602. The judgment is affirmed.